Title: To George Washington from Major General Horatio Gates, 27 September 1778
From: Gates, Horatio
To: Washington, George


          
            Sir,
            Danbury [Conn.] 27th Septr 1778.
          
          This morning at two o’Clock I was honour’d with the receipt of Your Excellency’s Letter of Yesterday’s date.
          
          
          
          From the beginning of the War, I devoted myself to the service of the United States; and while I continue to serve, I shall cheerfully obey all Orders from Congress, or Your Excellency, or any my superior Officer: Your Excellency has therefore, only to signify your Commands, to have them instantly obey’d.
          I have received no accounts of the further motions of the Enemy from General Scott, therefore conclude they retired: I keep such Advanced parties, & Videts, as must I think effectually prevent any surprize upon this post.
          I am much obliged by Your Excellency’s sending me the great News of the disgrace of the Enemy’s Fleet off Brest; a most dreadful disappointment will that event be to England; in my opinion, the total downfall of public Credit will be the Consequence.
          The Bridge across Stratford River is in Hand; and the Roads shall be repaired, as Your Excellency has directed. I am, Sir, Your Excellency’s most Obedient Hume Servt
          
            Horatio Gates
          
        